Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 2-7, 9-12 and14-23 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the prior art of record does not teach alone or in combination a wheel speed sensor interface comprising: 4Application No. 16/209443Docket No.: 82105398US02 circuitry configured to receive an analog signal from a wheel speed sensor; a decoder configured to convert the analog signal received from the wheel speed sensor to a digital wheel speed sensor output signal; and a detector circuit configured to (1) detect a transient occurring within a voltage source powering the wheel speed sensor, and (2) compensate the digital wheel speed sensor output signal as a function of the detection of the transient occurring within the voltage source powering the wheel speed sensor;  wherein the analog signal is indicative of a sensor current; and wherein detector circuit configured to compensate the digital wheel speed sensor output signal comprises the detector circuit configured to compensate the digital wheel speed sensor output signal by adjusting a magnitude of the analog signal by a magnitude of an extra current produced within the wheel speed sensor during the transient prior to the decoder converting the analog signal to the he detector emulates the magnitude of the extra current by passing a voltage of the voltage source through a detector capacitor which is configured to emulate a parasitic capacitance of the wheel speed sensor in which the extra current is generated in combination with all other elements in claim 21.

Regarding claims 2-7, the claims are allowed as they further limit allowed claim 21.

Regarding claim 22, the prior art of record does not teach alone or in combination a method for detecting and compensating for a transient in a voltage signal supplying a sensor circuit, the method comprising: producing an analog signal representing a varying output of the sensor circuit; detecting an occurrence of the transient in the voltage signal supplying the sensor circuit; compensating the analog signal as a function of the detection of the transient occurring within the voltage signal supplying the sensor circuit; and converting the compensated analog signal into a digital output signal;  wherein the analog signal representing the varying output of the sensor circuit is a varying sensor current output of the sensor circuit; and wherein compensating the analog signal comprises compensating the analog signal by adjusting a magnitude of the analog signal by a magnitude of an extra current produced within the wheel speed sensor during the transient, the method further comprising emulating the magnitude of 5Application No. 16/209443Docket No.: 82105398US02 the extra current by passing a voltage of the voltage source through a capacitor which is configured to emulate a parasitic capacitance of the wheel speed sensor in which the extra current is generated in combination with all other elements in claim 22.

Regarding claims 9-12, the claims are allowed as they further limit allowed claim 22.

Regarding claim 23, the prior art of record does not teach alone or in combination a vehicle comprising: a wheel speed sensor configured to detect a wheel speed of a wheel associated with the wheel speed sensor; circuitry configured to receive an analog signal from the wheel speed sensor; a decoder configured to convert the analog signal received from the wheel speed sensor to a digital wheel speed sensor output signal; and a detector circuit configured to (1) detect a transient occurring within a voltage source powering the wheel speed sensor, and (2) compensate the digital wheel speed sensor output signal as a function of the detection of the transient occurring within the voltage source powering the wheel speed sensor; wherein the analog signal is indicative of a sensor current; and wherein the detector circuit configured to compensate the digital wheel speed sensor output comprises the detector circuit configured to compensate the digital wheel speed sensor output signal by adjusting a magnitude of the analog signal by a magnitude of an extra current produced within the wheel speed sensor during the transient prior to the decoder converting the analog signal to the digital wheel speed sensor output, wherein the detector circuit emulates the magnitude of the extra current by passing a voltage of the voltage source through a detector capacitor which is configured to emulate a parasitic capacitance of the wheel speed sensor in which the extra current is generated in combination with all other elements in claim 23.

Regarding claims 14-20, the claims are allowed as they further limit allowed claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866